ITEMID: 001-93867
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF YAKUBOVYCH v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Stanislav Shevchuk;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1954 and lives in the Rivne Region.
5. On 13 March 1996 the applicant instituted proceedings in the Sarny Court against a private company, Vysotskyy, for non-fulfilment of its contractual obligations, under which it should have provided the applicant with agricultural products.
6. On 1 July 1997 the Sarny Court left the applicant’s complaint without consideration, holding that it fell within the jurisdiction of the commercial courts.
7. On 28 July 1997 the Rivne Regional Court quashed that ruling and remitted the case for a fresh consideration.
8. On 22 December 1997 the Sarny Court rejected the applicant’s claims as unsubstantiated.
9. On 26 January 1998 the Rivne Court quashed that decision and remitted the case for a fresh consideration.
10. On 19 May 1998 the Sarny Court found in part for the applicant.
11. On 13 July 1998 the Rivne Court upheld that decision.
12. On 23 December 1998 the Presidium of the Rivne Court, following an objection (протест) lodged by its President, quashed the decisions of the lower courts and remitted the case to the Sarny Court for a fresh consideration.
13. On an unspecified date the Vysotskyy company lodged a counterclaim with that court seeking the annulment of the contract.
After December 1998 the case was reconsidered by the courts at three levels of jurisdiction on four occasions because the courts of first instance and appeal had committed factual and legal errors in their decisions.
14. On 3 March 2003 the Dubrovytsya Town Court allowed the applicant’s claim in part and ordered the successor of the Vysotskyy company, Zlagoda, to transfer thirty-three tons of potatoes, worth 15,196 Ukrainian hryvnas (UAH), and eight tons of wheat, worth UAH 2,598, to the applicant. It also ordered the applicant to return 3,855 kg of meat, worth UAH 11,133, to Zlagoda.
15. On 27 June 2003 the Rivne Regional Court of Appeal upheld that judgment. On 4 February 2005 the Supreme Court rejected the applicant’s appeal in cassation.
16. In the course of the proceedings twenty-seven hearings were adjourned, two of which were adjourned due to the applicant’s failure to attend and the remaining twenty-five due to the need to call witnesses or due to their or their respondent’s failure to attend.
17. On an unspecified date the Bailiffs started enforcement proceedings in respect of the judgment of 3 March 2003.
18. On 11 January 2007 the Rivne Court modified the procedure of enforcement, ordering the Zlagoda company to pay the applicant UAH 17,794 for the products due to him under the judgment of 3 March 2003.
19. On 7 February 2007 the Dubrovytsya Court, following a request by the Zlagoda company to modify the procedure of enforcement of the judgment of 3 March 2003, ordered cross-cancellation of the debts under that judgment in the amount of UAH 11,133 and ruled that Zlagoda was to pay the applicant UAH 6,661. The ruling of 7 February 2007 was not appealed against and became final.
20. On 21 February 2007 the judgment of 3 March 2003 was enforced in full.
21. In March 2007 the applicant instituted proceedings against the Zlagoda company, seeking compensation for the difference between the award paid and the in market prices of the products due to him under the judgment of 3 March 2003.
22. On 5 June 2007 the Dubrovytsya Court rejected the applicant’s claims as unsubstantiated.
23. On 18 July 2007 the Rivne Court quashed that decision and discontinued the proceedings in the case, holding that the issue had been settled by the final judgment of 3 March 2003.
24. On 27 August 2008 the Supreme Court quashed the decision of 18 July 2007 and remitted the case for a fresh consideration to the Rivne Court, before which it is still pending.
VIOLATED_ARTICLES: 6
